 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations l id …" z 1 mdl

 

 

UNITED STATES DISTRICT Co

  

__j:':' ,, tires
SOUTHERN DISTRICT OF CALIFORNIA '
UNITED STATES OF AMERICA .]UI)GMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
V (For Offenses Cornmitted On or After November l, 1987)

JOVANNY GATICA-AMEZCUA (l) ,
Case Number: 3:18-CR-07130-AJB

Serena Premjee

Defendant’s Attorney
REGISTRATION No. 13647-008

i:|
THE DEFENDANT:

admitted guilt to violation of allegation(s) No. One and TWO

 

||

 

 

|:| Was found guilty in violation of allegation(s) No. _ after denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl, Committed a federal, state, or local offense

2 nv35, lllegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances

October 9. 2_0_18

Dat positlon of

 
   

 

  

N. dN@r/J'. BATT
ITED STATES DIST

   

lA
JUDGE

   

3:18-CR-07130-AJB

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOVANNY GATICA-AMEZCUA (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-0'i"130-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
6 months, to run Consecutive to Criminal Case#lSch$ l l-AJB.

l:l Sentence imposed pursuant to Title 8 USC Section l326(b).

|:l The court makes the following recommendations to the Bureau of Prisons:

l:| The defendant is remanded to the custody of the United States Marshal.

L:l The defendant shall surrender to the United States Marshal for this district

|:l at A.M. on

 

 

|Il as notified by the United States Marshal.

El The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:l on or before
|:| as notified by the United States Marshal.

[l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-07130-AJB

